DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16, 18-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Babb (USPN 5031276).
Babb teaches a sewer cleaning machine comprising a frame (40), a drum (56) rotatably supported by the frame.  The drum has an opening.  There is a cable (24) positioned within the drum.  The cable is configured to be extended and retracted from the drum.  There is a cable feed device supported by the frame adjacent the opening of the drum.  The cable feed device including a plurality of bearings (156, 158, 160) selectively engageable with the cable to feed the cable in or out of the drum.  There is a first lever (192) configured to move the bearings into and out of engagement with the cable.  There is a second lever (200) configured to adjust the bearings between a forward feed and reverse feed orientation.  

With regards to claim 16, the plurality of bearings is arranged concentrically about the cable and the plurality of bearings include a first bearing (156) movable relative to a second (158) and third bearing (160).
With regards to claim 18, each of the plurality of bearings includes a bearing carrier and a roller (162, 164, 166) rotatably supported by the bearing carrier wherein each roller has an axis of rotation.   
With regards to claim 19, the rotation of the second lever rotates each of the bearing carriers and adjust the axis of rotation of each roller.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babb (USPN 5031276) in view of Rembos (USPN 7988157).
With regards to claim 1, Babb teaches a sewer cleaning machine comprising a frame (40), a drum (56) rotatably supported by the frame on a first side of the frame.  There is a motor (110) for rotating the drum.  There is a cable (24) positioned within the drum.  The cable is configured to be extended and retracted from the drum.  
With regards to claim 13, there is a cable feed device supported by the frame and configured to extend the cable out of the drum (192, 200).
With regards to claim 20, Babb teaches a sewer cleaning machine comprising a frame (40), a drum (56) rotatably supported by the frame on a first side of the frame.  The drum has an opening.  There is a motor (110) for rotating the drum.  There is a cable (24) positioned within the drum.  The cable is configured to be extended and retracted from the drum.  There is a cable feed device supported by the frame adjacent the opening of the drum.  The cable feed device including a plurality of bearings (156, 158, 160) selectively engageable with the cable to feed the cable in or out of the drum.  There is a first lever (192) configured to move the bearings into engagement with the cable.  There is a second lever (200) configured to adjust the bearings between a forward feed and reverse feed orientation.  
Babb teaches all the essential elements of the claimed invention however fails to teach a track positioned on the second side of the frame (claim 1 and 20).  Rembos teaches a frame that attaches to a wheelchair for helping the wheelchair climb stairs.  The frame comprising a track (60) positioned on a second side of the frame and includes an endless belt (68) configured to rotate about a first roller (64).  .  
Claims 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babb (USPN 5031276) and Rembos (USPN 7988157) further in view of Naeve (USPN 3703015).
Babb and Rembos teach all the essential elements of the claimed invention as stated above in claim 14 and 20, however fail to teach a locking assembly having a ratchet and pawl on the cable feed device for locking the orientation of the cable feed.  Naeve teaches a conduit cleaner comprising a pawl and ratchet mechanism (25) on the cable feed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babb’s cable feed so that it comprise a pawl and ratchet as taught by Naeve to lock the feed orientation in place (col. 4, lines 52-68).

Response to Arguments
Applicant's arguments filed 4/7/21 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argued that the combination of Babb and Rembos is improper because it relies on hindsight.  The applicant states that examiner is relying on knowledge from the applicant’s disclosure to make this rejection. In response, the applicant is not relying the applicant’s disclosure for evidence of using a track system on a sewer cleaner.  It is known in the art to put a track system on a sewer cleaner.  The prior art of Rutkowski (USPN 5390389) teaches exactly this; a sewer cleaner with a track system attached to the rear side of the frame for assisting in climbing stairs.  This reference was not used as a secondary reference since there is no second motor.  Therefore, rather than making a rejection with three references (Babb, Rutkowski and Rembos) that examiner decided that the Babb/Rembos rejection would be enough to read on the claim limitations since it is already known in the art to put tracks on a sewer cleaner.    Therefore, the rejection of Babb and Rembos teaches all the essential elements of the claimed invention (as evidenced by Rutkowski).  
The applicant further argues that the handle 192 of Babb does not move the bearings in and out of engagement with the cable.  In response, the handle 192 adjusts the amount of pressure that bearings assert on the cable.  This pressure is adjusted by twisting the handle 192.  When the handle is tightened, the bearings move closer towards the cable causing more pressure to be exerted.  When the handle is loosened, the bearding move away from cable (due to the spring load) and create less pressure on the cable.  This reads on the claim limitation since the handle moves the bearings in and out of engagement with the cable.  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SHAY KARLS/Primary Examiner, Art Unit 3723